Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, made and executed this      day of             ,
2012, by and between Authentidate Holding Corp., a Delaware corporation (the
“Company”), and                             , an individual resident of the
State of                              (the “Indemnitee”).

WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve on the Company’s board of directors or in other capacities, the Company
must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company’s stockholders that the Company
act to assure such persons that there will be increased certainty of such
protection in the future; and

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

1. Service by the Indemnitee. The Indemnitee agrees to serve and/or continue to
serve as a director of the Company faithfully and will discharge his/her duties
and responsibilities to the best of his/her ability so long as the Indemnitee is
duly elected or qualified in accordance with the provisions of the Certificate
of Incorporation, as amended (the “Certificate”), and Bylaws, as amended (the
“Bylaws”) of the Company and the General Corporation Law of the State of
Delaware, as amended (the “DGCL”), or until his/her earlier death, resignation
or removal. The Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or other obligation
imposed by operation by law), in which event the Company shall have no
obligation under this Agreement to continue to retain the Indemnitee in any such
position. Nothing in this Agreement shall confer upon the Indemnitee the right
to continue in the employ of the Company or as a director of the Company or
affect the right of the Company to terminate the Indemnitee’s employment or
service at any time in the sole discretion of the Company, with or without
cause, subject to any contract rights of the Indemnitee created or existing
otherwise than under this Agreement.

2. Indemnification. Subject to the terms and conditions of this Agreement, the
Company shall indemnify the Indemnitee for, and hold Indemnitee harmless from
and against all losses, liabilities, claims, judgments, fines, penalties,
amounts paid in settlement, or Expenses (as defined below), as the case may be,
actually and reasonably incurred by or assessed against the Indemnitee as
provided in this Agreement, arising out of or in connection with the service of
Indemnitee as a director, officer, or fiduciary of the Company, or any of its
direct or indirect subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect subsidiaries, as a director, officer,
managing member, general partner or fiduciary of an Affiliate, or by reason of
any act or omission by him/her in such capacity, to the fullest extent permitted
by the Certificate, Bylaws and DGCL or other applicable law in effect on the
date of this Agreement and to any greater extent that applicable law may in the
future from time to time permit arising. Without diminishing the scope of the
indemnification provided by this Section 2, the rights of indemnification of the
Indemnitee provided hereunder shall include, but shall not be limited to, those
rights hereinafter set forth. Notwithstanding the foregoing, however, no
indemnification shall be paid to the Indemnitee pursuant to this Agreement in
accordance with the provisions of Section 15 of this Agreement.

3. Actions or Proceedings Other Than an Action by or in the Right of the
Company. Subject to the terms of this Agreement, the Indemnitee shall be
entitled to the indemnification rights provided in this Section 3 if the
Indemnitee was or is a party or witness or is threatened to be a party or
witness to any Proceeding, other than an action by or in the right of the
Company, by reason of the fact that the Indemnitee is or was a director,
officer, or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or is or was serving at the request of the Company, or any of its
direct or indirect subsidiaries, as a director, officer, managing member,
general partner or

 

1



--------------------------------------------------------------------------------

fiduciary of an Affiliate, or by reason of any act or omission by him/her in
such capacity. Pursuant to this Section 3, the Indemnitee shall be indemnified
against all Expenses, losses, liabilities, claims, judgments, fines, penalties,
or amounts paid in settlement, which were actually and reasonably incurred by or
assessed against the Indemnitee in connection with such Proceeding (including,
but not limited to, the investigation, defense or appeal thereof), if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe his/her
conduct was unlawful.

4. Actions by or in the Right of the Company. Subject to the terms and
conditions of this Agreement, the Indemnitee shall be entitled to the
indemnification rights provided in this Section 4 if the Indemnitee was or is a
party or witness or is threatened to be made a party or witness to any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director,
officer, or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or is or was serving at the request of the Company, or any of its
direct or indirect subsidiaries, as a director, officer, managing member,
general partner or fiduciary of an Affiliate, or by reason of any act or
omission by him/her in such capacity. Pursuant to this Section 4, the Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
him/her in connection with the defense or settlement of such Proceeding
(including, but not limited to the investigation, defense or appeal thereof), if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided
however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the Indemnitee shall have been adjudged to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to be indemnified against such Expenses actually and
reasonably incurred by him/her which such court shall deem proper.

5. Good Faith Definition. For purposes of this Agreement, the Indemnitee shall
be deemed to have acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding to have had no reasonable cause to
believe the Indemnitee’s conduct was unlawful, if such action was based on
(i) the records or books of the account of the Company or other enterprise,
including financial statements; (ii) information supplied to the Indemnitee by
the officers of the Company or other enterprise in the course of their duties;
(iii) the advice of legal counsel for the Company or other enterprise; or
(iv) information or records given in reports made to the Company or other
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or other enterprise.
The provisions of this Section 5 shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this agreement.

6. Indemnification for Expenses of Successful Party. Notwithstanding any
provision of this Agreement to the contrary, but subject to Sections 12 and 15
below, to the extent that Indemnitee has been wholly successful on the merits or
otherwise involved in any Proceeding on any claim, issue or matter, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee to the maximum extent
permitted by law, against all Expenses, actually and reasonably incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter.
For purposes of this Section 6 and without limitation, the termination of any
such claim, issue or matter by dismissal with or without prejudice shall be
deemed to be wholly successful result as to such claim, issue or matter.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the fact that he or she is or was a Director of the Company, an Affiliate or any
other entity which Indemnitee is or was serving at the request of the Company, a
witness in any Proceeding, Indemnitee shall be indemnified by the Company
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

2



--------------------------------------------------------------------------------

8. Notification and Defense of Claim. Promptly after receipt by the Indemnitee,
but in any event within 30 days, of notice of the commencement of any
Proceeding, the Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company in writing of the
commencement thereof; but the omission to so notify the Company will not relieve
the Company from any liability that it may have to the Indemnitee otherwise than
under this Agreement or otherwise, except to the extent that the Company may
suffer material prejudice by reason of such failure. Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding as to which the
Indemnitee gives notice to the Company of the commencement thereof:

(a) The Company will be entitled to participate therein at its own expense.

(b) Except as otherwise provided below, to the extent that it may wish, the
Company shall be entitled to assume the defense thereof with counsel reasonably
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election to so assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any legal or other Expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below. The
Indemnitee shall have the right to employ the Indemnitee’s own counsel in such
Proceeding, but the fees and Expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
the Indemnitee unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such Proceeding and such determination by the
Indemnitee shall be supported by an opinion of counsel, which opinion shall be
reasonably acceptable to the Company, or (iii) the Company shall not in fact
have employed counsel to assume the defense of the Proceeding, in each of which
cases the fees and reasonable Expenses of one counsel for the Indemnitee shall
be at the expense of the Company. The Company shall not be entitled to assume
the defense of any Proceeding brought by or on behalf of the Company or as to
which the Indemnitee shall have reached the conclusion provided for in
clause (ii) above.

(c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which consent shall not be unreasonably withheld. The
Company shall not be required to obtain the consent of the Indemnitee to settle
any Proceeding which the Company has undertaken to defend if the Company assumes
full and sole responsibility for such settlement and such settlement grants the
Indemnitee a complete and unqualified release in respect of any potential
liability.

9. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request in accordance with the requirements of this
Agreement, including documentation and information which is reasonably available
to the Indemnitee and is reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of a request for indemnification, advise
the Board of Directors in writing that the Indemnitee has requested
indemnification. Any Expenses actually and reasonably incurred by the Indemnitee
in connection with the Indemnitee’s request for indemnification hereunder shall
be borne by the Company. The Company hereby indemnifies and agrees to hold the
Indemnitee harmless for any Expenses actually and reasonably incurred by the
Indemnitee under the immediately preceding sentence irrespective of the outcome
of the determination of the Indemnitee’s entitlement to indemnification.

(b) Upon written request by the Indemnitee for indemnification pursuant to
Section 3 or 4 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) by the
Board of Directors of the Company, by a majority vote of Disinterested Directors
(as hereinafter defined) even though less than a quorum, (ii) by a committee of
Disinterested Directors designated by majority vote of Disinterested Directors,
even though less than a quorum, or (iii) if there are no such Disinterested
Directors or, even if there are such Disinterested Directors, if the Board of
Directors, by the majority vote of Disinterested Directors, so directs, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee. Such Independent Counsel shall be
selected by the Board of Directors and approved by the Indemnitee. Upon failure
of the Board of Directors to so select, or upon failure of the Indemnitee to so
approve, such Independent Counsel shall be selected by the Chancellor of the
State of Delaware or such other person as the Chancellor shall designate to

 

3



--------------------------------------------------------------------------------

make such selection. Such determination of entitlement to indemnification shall
be made not later than 45 days after receipt by the Company of a written request
for indemnification. If the person making such determination shall determine
that the Indemnitee is entitled to indemnification as to part (but not all) of
the application for indemnification, such person shall reasonably prorate such
part of indemnification among such claims, issues or matters. If it is so
determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within thirty days after such determination.

10. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification,
the Indemnitee shall be presumed to be entitled to indemnification hereunder and
the Company shall have the burden of proof in the making of any determination
contrary to such presumption.

(b) If the Board of Directors, or such other person or persons empowered
pursuant to Section 8 to make the determination of whether the Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 45 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual and material fraud or
misrepresentation in the request for indemnification or an omission of a
material fact necessary to make such request not materially misleading, or a
prohibition of indemnification under applicable law; provided, however, that at
the initiation of an action for a determination as to the Indemnitee’s right to
indemnification under Delaware law, the Indemnitee shall at the outset of such
judicial determination, undertake to reimburse the Company upon such final
determination. The termination of any Proceeding described in Section 3 or 4
hereof by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself: (i) create a presumption
that the Indemnitee did not act in good faith and in a manner which he/she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, that the Indemnitee has
reasonable cause to believe that the Indemnitee’s conduct was unlawful; or
(ii) otherwise adversely affect the rights of the Indemnitee to indemnification,
except as may be provided herein.

11. Advancement of Expenses. All reasonable Expenses actually incurred by the
Indemnitee in connection with any threatened or pending Proceeding shall be paid
by the Company in advance of the final disposition of such action, suit or
proceeding, if so requested by the Indemnitee, within 30 days after the receipt
by the Company of a statement or statements from the Indemnitee requesting such
advance or advances. The Indemnitee may submit such statements from time to
time. The Indemnitee’s entitlement to such Expenses shall include those incurred
in connection with any Proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee in connection
therewith and shall include or be accompanied by a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the Indemnitee has met the
standard of conduct necessary for indemnification under this Agreement and an
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such Expenses by the Company pursuant to this Agreement or otherwise.
Each written undertaking by Indemnitee to pay amounts advanced must be an
unlimited general obligation but need not be secured, and shall be accepted
without reference to financial ability to make repayment.

12. Remedies of the Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. (a) In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 9 and 10, or if Expenses are not advanced pursuant to
Section 11, the Indemnitee shall be entitled to seek a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of the Indemnitee’s entitlement to such indemnification or advance.
Alternatively, the Indemnitee may, at the Indemnitee’s option, seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 days following
the filing of the demand for arbitration. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim.

 

4



--------------------------------------------------------------------------------

(b) Such judicial proceeding or arbitration shall be made de novo, and the
Indemnitee shall not be prejudiced by reason of a determination (if so made)
that the Indemnitee is not entitled to indemnification.

(c) If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or Section 10 hereof that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section in the
absence of (i) a misrepresentation of a material fact by Indemnitee or an
omission of a material fact necessary to make Indemnitee’s statements not
materially misleading in connection with a request for indemnification or (ii) a
prohibition of such indemnification under applicable law.

(d) Subject to Section 15 below, the Company agrees that it shall be precluded
from asserting that the procedures and presumptions of this Agreement are not
valid, binding and enforceable, and further agrees to stipulate in any such
court or before any such arbitrators that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertion to the
contrary.

(e) If the court or arbitrator shall determine that the Indemnitee is entitled
to any indemnification hereunder, the Company shall pay all reasonable Expenses
actually incurred by the Indemnitee in connection with such adjudication or
award in arbitration (including, but not limited to, any appellate proceedings).

13. Other Right to Indemnification. The rights of indemnification and to receive
advances as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate or Bylaws of the Company, any agreement, a vote of
stockholders or a resolution of Disinterested Directors, or otherwise. No
amendment, alteration, rescission or replacement of this Agreement or any
provision hereof shall be effective as to Indemnitee with respect to any action
taken or omitted by such Indemnitee in Indemnitee’s position with the Company or
an Affiliate or any other entity which Indemnitee is or was serving at the
request of the Company prior to such amendment, alteration, rescission or
replacement.

14. Director and Officer Liability Insurance. To the extent that the Company
maintains an insurance policy or policies providing liability insurance for
directors, trustees, general partners, managing members, officers,
incorporators, employees, agents or fiduciaries of the Company or of any other
enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage made available to
any other such director, trustee, general partner, managing member, officer or
fiduciary under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to terms of this Agreement, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

15. Exclusions from Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity payment or advancement of Expenses in connection with any claim made
against Indemnitee:

(a) on account of any action, suit or proceeding in which judgment is rendered
against the Indemnitee for disgorgement of profits made from the purchase or
sale by the Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of any federal, state or local statutory
law;

(b) on account of conduct of the Indemnitee which is finally adjudged by a court
of competent jurisdiction to have been knowingly fraudulent or dishonest or to
constitute willful misconduct;

(c) in any circumstance where such indemnification is expressly prohibited by
applicable law;

(d) with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy of the Company or
under a valid and enforceable indemnity clause, Bylaw or agreement (other than
this Agreement) of the Company, except in respect of any liability in excess of
payment under such insurance, clause, Bylaw or agreement;

 

5



--------------------------------------------------------------------------------

(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that it is the position of the
Securities and Exchange Commission that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable, and that claims for indemnification should be submitted to the
appropriate court for adjudication); or

(f) in connection with any Proceeding by the Indemnitee, in his capacity as a
director or officer of the Company, against the Company or any of its direct or
indirect subsidiaries or the directors, officers, employees or other Indemnitees
of the Company or any of its direct or indirect subsidiaries, unless (i) such
indemnification is expressly required to be made by law, (ii) the Proceeding was
authorized by the Board of Directors of the Company, (iii) such indemnification
is provided by the Company, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iv) otherwise provided in
Sections 12 and 13 hereof.

16. Attorney’s Fees and Other Expenses to Enforce Agreement. In the event that
the Indemnitee is subject to or intervenes in any action, suit or proceeding in
which the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any reasonable
expenses for attorneys’ fees and disbursements actually and reasonably incurred
by the Indemnitee.

17. Duration of Agreement. This Agreement shall apply to any claim asserted and
any Expense incurred in connection with any claim asserted on or after the
effective date of this Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director of the Company or as a director,
trustee, general partner, managing member, officer, incorporator, employee,
agent or fiduciary of any other enterprise; or (b) one (1) year after the final
termination (i) of any Proceeding (including any rights of appeal) then pending
in respect of which Indemnitee requests indemnification or advancement of
Expenses hereunder and (ii) of any judicial proceeding or arbitration pursuant
to Section 11 of this Agreement (including any rights of appeal) involving
Indemnitee. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators.

18. Severability. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, but not limited to, all portions of any Sections of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Agreement (including, but not limited
to, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifest by the provision held invalid, illegal or unenforceable.

19. Counterparts. This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.

20. Captions. The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Definitions. For purposes of this Agreement:

(a) “Affiliate” shall mean any corporation, limited liability company, joint
venture, partnership, benefit plan, trust, or other enterprise which is an
affiliate or a wholly or partially owned subsidiary of the Company.

(b) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.

 

6



--------------------------------------------------------------------------------

(c) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative in nature.

(d) “Independent Counsel” shall mean a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

(e) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether of a civil, criminal, administrative or investigative nature, including
without limitation any such proceeding pending as of the date of this Agreement,
in which Indemnitee was, is or will be involved as a party or otherwise by
reason of the fact that Indemnitee is or was a director, officer, or fiduciary
of the Company, or any of its direct or indirect subsidiaries, or is or was
serving at the request of the Company, or any of its direct or indirect
subsidiaries, as a director, officer, managing member, general partner or
fiduciary of an Affiliate, in each case whether or not serving in such capacity
at the time any Expense or loss, liability, claim, judgment, fine, penalty or
amount paid in settlement is incurred or assessed or which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.

22. Entire Agreement, Modification and Waiver. This Agreement constitutes the
entire agreement and understanding of the parties hereto regarding the subject
matter hereof, and no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. No supplement, modification or amendment
of this Agreement shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any act or omission of the Indemnitee prior to the
effective date of such supplement, modification or amendment unless expressly
provided therein.

23. Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail, return receipt requested with postage prepaid, on the date shown on the
return receipt, (c) sent by a recognized next-day courier service on the first
business day following the date of dispatch or (d) delivered by facsimile
transmission on the date shown on the facsimile machine report:

 

(i)   If to the Indemnitee to:   (ii)   If to the Company, to:    

 

            Authentidate Holding Corp.    

 

    300 Connell Drive, 5th Floor         Berkeley Heights, New Jersey 07922    

 

    Attn: Chief Executive Officer         Fax: 908-673-9921    

 

     

 

7



--------------------------------------------------------------------------------

with a copy to:   with a copy to:         Becker & Poliakoff, LLP         45
Broadway         New York, New York 10006        Attn:     Attn: Victor J.
DiGioia        Fax:     Fax: 212-557-0295  

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

24. No Duplicative Payment. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

25. Governing Law and Consent to Jurisdiction. The parties hereto agree that
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or Proceeding (excluding any
arbitration proceeding) arising out of or in connection with this Agreement
shall be brought only in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive
personal service of process and consent to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

AUTHENTIDATE HOLDING CORP. By:  

 

  Name:   Title: INDEMNITEE: By:  

 

  Name:

 

9